Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .DETAILED ACTIONClaims StatusClaims 1, 8, 9, 14 and 16 filed 08/09/2022 have been amended. Claims 1, 2, 4-9, 11-16 and 22, 23, 25-28 are pending and have been rejected. Claims 3, 10, 17-20 and 24 have been canceled.Claims 26-28 are newly added claim.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) independent claims 1, 9 and 16, limitations of “determining a delivery mechanism, from a plurality of delivery mechanisms, to deliver the status indicator based at least in part one or more of activity data and contextual data; and in response to determining if the time the input data is analyzed is within the threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability, using the delivery mechanism to cause a display of the status indicator on a user interface rendered on a display device, the status indicator providing the user identity, the time of the duration of unavailability, and an indication of the conflict with the duration of unavailability.” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 	Applicant asserts that Doss does not teach or suggest “the duration of unavailability status meets the one or more criteria if a time the input data is analyzed is within a threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability.” Furthermore, that this feature only allows indicators for conflicts that are “coming up” to “filter” notifications, as applicant has also added this feature to claim 28. 	However, the Examiner respectfully disagrees as Doss et al. (U.S. Publication 2008/0228547) in paragraph 0071, shows a user requests a search for finding available free time in order to allow specifying a plurality of meeting scheduling criteria. Paragraph 0101, the free-time search then proceeds to analyze the busy bars, looking for free-time segments sufficiently long to schedule the meeting to allow participation by all invitees. Furthermore, there is no mention of filter/filtering in claim language. 
 	As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.

	Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 
	
 	Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 16, 21, 22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Doss et al. (U.S. Publication 2008/0228547), hereinafter “Doss” in view of Mese et al. (U.S. Publication 2015/0365818), hereinafter ‘Mese’.

 	As to claim 1, Doss discloses a method for providing a status indicator regarding a future availability of a user, the method performed by a data processing system comprising:  	analyzing, at the data processing system, calendar data to identify a time of a duration of unavailability associated with a user identity of the user (Doss, [0097], a person's availability for a day can be represented by a set of "busy bars" on a time-line representing the day, where time segments are blocked out on the time-line to represent the events which are scheduled on the calendar owner's schedule. These blocked out time segments are busy (i.e, unavailable) time, and the other time segments are free time.);  	analyzing, at the data processing system, input data defining a detected event requiring availability of the user to determine a time of the detected event (Doss, see [0071-0077] and fig. 1, requesting search for finding available free time based on different criteria);  	determining, at the data processing system, that the time of the duration of unavailability meets one or more criteria, wherein the duration of unavailability status meets the one or more criteria if a time the input data is analyzed is within a threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability (Doss, see [0071], a user requests a search for finding available free time in order to allow specifying a plurality of meeting scheduling criteria. See [0101], the free-time search then proceeds to analyze the busy bars, looking for free-time segments sufficiently long to schedule the meeting to allow participation by all invitees);  	Doss is silent to determining a delivery mechanism, from a plurality of delivery mechanisms, to deliver the status indicator based at least in part one or more of activity data and contextual data; and in response to determining if the time the input data is analyzed is within the threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability, using the delivery mechanism to cause a display of the status indicator on a user interface rendered on a display device, the status indicator providing the user identity, the time of the duration of unavailability, and an indication of the conflict with the duration of unavailability; 	However, Mese discloses determining a delivery mechanism, from a plurality of delivery mechanisms, to deliver the status indicator based at least in part one or more of activity data and contextual data (Mese, see [0047], different ways for users to use communication protocols that indicate user availability, such as short message server (“SMS”), instant message (“IM”), email, and/or the like); and 	in response to determining if the time the input data is analyzed is within the threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability, using the delivery mechanism to cause a display of the status indicator on a user interface rendered on a display device, the status indicator providing the user identity, the time of the duration of unavailability, and an indication of the conflict with the duration of unavailability (Mese, see [0044-0045], availability status is determined based on device network connection throughout predetermined threshold, indicating reason of unavailability. See [0047], different delivery methods of availability status are being used). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doss in view of Mese in order to further modify the method for performing intelligent free-time searches from the teachings of Doss with the method of determining and sharing the communication availability of a device from the teachings of Mese.
 	One of ordinary skill in the art would have been motivated because it would allow to send information about the handling devices to other handling devices regarding availability status (Mese – 0047).

 	As to claim 2, Doss in view of Mese discloses everything disclosed in claim 1. Doss further discloses wherein the one or more criteria defines the duration as a period of unavailability of a user associated with the user identity, wherein the Serial No.: 16/595,363-3-Arty Docket No.: MS1-9404USAtty/Agent: Scott ShigetaNewport IP, LLCstatus meets the one or more criteria when the duration of the status exceeds a minimum time threshold (Doss, see [0071], a user requests a search for finding available free time in order to allow specifying a plurality of meeting scheduling criteria. See [0097], a person's availability for a day can be represented by a set of "busy bars" on a time-line representing the day, where time segments are blocked out on the time-line to represent the events which are scheduled on the calendar owner's schedule. The blocked out time segments are busy (i.e, unavailable) time, and the other time segments are free time. See [0101], the free-time search then proceeds to analyze the busy bars, looking for free-time segments sufficiently long to schedule the meeting to allow participation by all invitees. The Examiner interprets the busy (i.e., unavailable) time as the time threshold).  	As to claim 6, Doss in view of Mese discloses everything disclosed in claim 1. Doss further dsicloses wherein the contextual data indicates a timeline for the status, the timeline having a start time and an end time, wherein the status meets one or more criteria when the end time is within a threshold period of the time of a current time,Serial No.: 16/595,363-4- Alty Docket No.: MS1-9404USAtty/Agent: Scott ShigetaNewport IP, LLCwherein the status indicator further indicates a duration between the current time and the end time of the status (Doss, see [0097], a person's availability for a day can be represented by a set of "busy bars" on a time-line representing the day, where time segments are blocked out on the time-line to represent the events which are scheduled on the calendar owner's schedule. See [0102], obtains information from the calendaring system that shows this person's status for various types of availability. Preferably, all calendar data (including working hours, etc.) for this user is retrieved).  

 	As to claim 7, Doss in view of Mese discloses everything disclosed in claim 1. Doss further discloses wherein the display of the status indicator is further in response to receiving a user input identifying the user identity (Doss, see fig. 1 and [0071], GUI display is used to enter meeting information. Doss, see [0077-0079], the meeting invitees/participants are identified to show their participation level).  

 	As to claim 8, Doss in view of Mese discloses everything disclosed in claim 1. Mese further discloses wherein the delivery mechanism comprises an application or a file, wherein determining the delivery mechanism is based on at least one of a frequency of use, a time of use, a level of relevancy between the delivery mechanism and a topic identified by activity data associated with the user, wherein the status indicator is displayed within the user interface displaying the application or the user interface displaying the file (Mese, see [0049], the message generated includes availability status, wherein the message module includes a time frame in the message that describes when the information handling device become available or unavailable. See [0046], determine the availability status associated with the information handling device based on contextual information, such as a calendar application, a task application, an email application, etc.).  

 	As to claim 16, Doss discloses system comprising:  	means for analyzing, at the data processing system, calendar data to identify a time of unavailability associated with a user identity of the user (Doss, [0097], a person's availability for a day can be represented by a set of "busy bars" on a time-line representing the day, where time segments are blocked out on the time-line to represent the events which are scheduled on the calendar owner's schedule. These blocked out time segments are busy (i.e, unavailable) time, and the other time segments are free time.);  	means for analyzing, at the data processing system, input data defining a detected event requiring availability of the user to determine a time of the detected event (Doss, see [0071-0077] and fig. 1, requesting search for finding available free time based on different criteria); Serial No.: 16/595,363-7- Arty Docket No.: MS1-9404US  	Atty/Agent: Scott ShigetaNewport IP, LLCmeans for determining, at the data processing system, that the time of the duration of unavailability meets one or more criteria, wherein the duration of unavailability status meets the one or more criteria if a time the input data is analyzed is within a threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability (Doss, see [0071], a user requests a search for finding available free time in order to allow specifying a plurality of meeting scheduling criteria. See [0101], the free-time search then proceeds to analyze the busy bars, looking for free-time segments sufficiently long to schedule the meeting to allow participation by all invitees);  	Doss is silent to means for determining, at the processing system, a delivery mechanism, from a plurality of delivery mechanism, to deliver the status indicator based at least in part on one or more of activity data and contextual data; and 	means for using the delivery mechanism to cause a display of a status indicator on a user interface rendered on a display device, the status indicator providing the user identity, the time of the status, wherein the display of the status indicator is in response to determining if the time the input data is analyzed is within the threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability. 	However, Mese discloses means for determining, at the processing system, a delivery mechanism, from a plurality of delivery mechanism, to deliver the status indicator based at least in part on one or more of activity data and contextual data (Mese, see [0047], different ways for users to use communication protocols that indicate user availability, such as short message server (“SMS”), instant message (“IM”), email, and/or the like); and 	means for using the delivery mechanism to cause a display of a status indicator on a user interface rendered on a display device, the status indicator providing the user identity, the time of the status, wherein the display of the status indicator is in response to determining if the time the input data is analyzed is within the threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability (Mese, see [0044-0045], availability status is determined based on device network connection throughout predetermined threshold, indicating reason of unavailability. See [0047], different delivery methods of availability status are being used).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doss in view of Mese in order to further modify the method for performing intelligent free-time searches from the teachings of Doss with the method of determining and sharing the communication availability of a device from the teachings of Mese.
 	One of ordinary skill in the art would have been motivated because it would allow to send information about the handling devices to other handling devices regarding availability status (Mese – 0047).


 	As to claim 22, Doss in view of Mese discloses everything disclosed in claim 1. Doss further discloses wherein the display of the status indicator is only displayed when the current time is within a threshold period from the time of the duration of unavailability (Doss, see [0007] and [0121], the person's calendar would indicate that they are in an "unavailable" status for any in-person meetings).   	As to claim 25, Doss in view of Mese discloses everything disclosed in claim 1. Doss further discloses wherein the input data is associated with a communication user interface displaying content of communication data, wherein the display of the status indicator is positioned in association with the communication user interface (Doss, see fig. 1 and [0071], GUI display is used to enter meeting information. Doss, see [0077-0079], the meeting invitees/participants are identified to show their participation. Doss, see [0102], obtains information from the calendaring system that shows this person's status for various types of availability. Preferably, all calendar data (including working hours, etc.) for this user is retrieved). 	As to claim 27, Doss in view of Mese discloses everything disclosed in claim 1. Mese further discloses wherein the delivery mechanism is selected from different types of applications (Mese, see [0046-0047], different delivery mechanism for status indicator can include calendar application, a task application, an email application, etc.).
 	As to claim 28, Doss in view of Mese discloses everything disclosed in claim 1. Doss further discloses wherein the status indicator is not displayed on the user interface if the time the input data is analyzed is outside the threshold period from the time of the duration of unavailability (Doss, see [0098] and fig. 12, a person free time is outside of their busy time. See [0101], the free-time search then proceeds to analyze the busy bars, looking for free-time segments sufficiently long to schedule the meeting).

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doss et al. (U.S. Publication 2008/0228547), hereinafter “Doss” in view of Mese et al. (U.S. Publication 2015/0365818), hereinafter ‘Mese’ and Holmes et al. (U.S. Publication 2017/0357915), hereinafter “Holmes”.

 	As to claim 4, Doss in view of Mese discloses everything disclosed in claim 1, but is silent to wherein the status meets one or more criteria when activity data, including voice communications or text communications, indicates a deadline that is within a threshold period of the time of the status, wherein the status indicator further indicates a duration between a current time and the time of the status.   	However, Holmes discloses wherein the status meets one or more criteria when activity data, including voice communications or text communications, indicates a deadline that is within a threshold period of the time of the status, wherein the status indicator further indicates a duration between a current time and the time of the status (Holmes, see [0095] and fig. 3, text input module is within the device. See [0103], text input module provides soft keyboards for entering text in various applications (e.g., contacts, e-mail, IM, browser). See [0215], the status indicator indicates that meeting space 1, building A is currently reserved for person X and that person X has to check-in before 10:07. See [0213], device can display a meeting status interface. See [0216], the status indicator indicates "RESERVED" between the early check-in threshold (e.g., 15 minutes prior to the reservation start time) and the check-in deadline (e.g., 7 minutes after the reservation start time)).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doss in view of Mese and Holmes in order to further modify the method for performing intelligent free-time searches from the teachings of Doss with the method of determining and sharing the communication availability of a device from the teachings of Mese and the method of managing and interacting with meeting spaces from the teachings of Holmes.
 	One of ordinary skill in the art would have been motivated because it would allow to make a reservation while the meeting space is available (Holmes – 0216).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doss et al. (U.S. Publication 2008/0228547), hereinafter “Doss” in view of Mese et al. (U.S. Publication 2015/0365818), hereinafter ‘Mese’ and Putterman et al. (U.S. Publication 2015/0200978), hereinafter “Putterman”.

 	As to claim 5, Doss in view of Mese discloses everything disclosed in claim 1, but is silent to wherein the contextual data indicates a time of a second status associated with a second user identity, wherein the status meets one or more criteria when the duration of the status overlaps with a duration of the second status, and wherein the status indicator further indicates an overlap between the duration of the status and the duration of the second status.   	However, Putterman discloses wherein the contextual data indicates a time of a second status associated with a second user identity, wherein the status meets one or more criteria when the duration of the status overlaps with a duration of the second status, and wherein the status indicator further indicates an overlap between the duration of the status and the duration of the second status (Putterman, see [0032], multiple types of status indicators may be displayed if a participant has multiple conflicts relative to a scheduled meeting. See [0038], for each of a plurality of participants of an online conference session, scheduling information can overlapping in time with a scheduled occurrence of the conference session is obtained).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doss in view of Mese and Putterman in order to further modify the method for performing intelligent free-time searches from the teachings of Doss with the method of determining and sharing the communication availability of a device from the teachings of Mese and the method of online meeting/conference sessions from the teachings of Putterman.
 	One of ordinary skill in the art would have been motivated because it would allow to users have communication in order to share documents, allowing each participant to view the same content at the same time regardless of their location (Putterman – 0002).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (U.S. Publication 2019/0259004), hereinafter “Kerr” in view of Doss et al. (U.S. Publication 2008/0228547), hereinafter “Doss” and Mese et al. (U.S. Publication 2015/0365818), hereinafter ‘Mese’.

 	As to claim 9, Kerr discloses a method for providing a status indicator regarding a future availability of a user, the method performed by a data processing system comprising:  	monitoring activity data for determining that a collaboration level plurality of users exceeds a collaboration threshold (Kerr, see [0026], sets of users are configured from monitoring communications between users in the collaborative communication environment. See [0027-0028], depending on the level of communication between the set of users prior to the users a threshold can be exceeded based on the set of users in response to the volume of communications);  	in response to determining that the collaboration level of the plurality of users exceeds the collaboration threshold, analyzing, at the data processing system, calendar data to identify a time of unavailability associated with a user identity of one user of the plurality of users (Kerr, see [0018], the collaborative communication environment includes a shared calendar system that can be networked via calendar instances, which are respectively on user systems. See [0020], the shared calendar system include collaborative scheduling that checks availability and schedule meeting times for the participants. See [0035], in order to schedule a meeting it is determined by the processor, in the time prior to the start time of the proposed meeting, if another meeting is scheduled in the timeslot for one or more of the users rendering the timeslot unavailable. See [0059], determining whether the volume of communications exceeds the threshold for the profile for the set of users and a meeting proposing component for, in response to the volume of communications exceeding the threshold, proposing the next mutually available timeslot (i.e., calendar) for the set of users (i.e., the users are unavailable during the communications)); 	Kerr is silent to determining, at the data processing system, that the time of the duration of unavailability meets one or more criteria, wherein the duration of unavailability status meets the one orSerial No.: 16/595,363-5- Arty Docket No.: MS1-9404USAtty/Agent: Scott ShigetaNewport IP, LLCmore criteria, wherein the duration of unavailability status meets the one or more criteria if a time the input data is analyzed is within a threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability;  	However, Doss discloses determining, at the data processing system, that the time of the duration of unavailability meets one or more criteria, wherein the duration of unavailability status meets the one orSerial No.: 16/595,363-5- Arty Docket No.: MS1-9404USAtty/Agent: Scott ShigetaNewport IP, LLCmore criteria, wherein the duration of unavailability status meets the one or more criteria if a time the input data is analyzed is within a threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability (Doss, see [0071], when a user requests a search for finding available free time, in order to allow specifying a plurality of meeting scheduling criteria. See [0101], the free-time search then proceeds to analyze the busy bars, looking for free-time segments sufficiently long to schedule the meeting to allow participation by all invitees);  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Doss in order to modify the method of automatic scheduling in a shared calendar system from the teachings of Kerr with the method of improving scheduling of meetings with electronic calendars from the teachings of Doss.
 	One of ordinary skill in the art would have been motivated because it would allow the ability to schedule meetings with more accuracy and less rework (Doss – Abstract).  	Kerr in view of Doss is silent to determining a delivery mechanism, from a plurality of delivery mechanism, to deliver the status indicator based at least in part on one or more of activity data and contextual data; and 	 in response to determining if the time the input data is analyzed is within the threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability, using the delivery mechanism to cause a display of the status indicator on a user interface rendered on a display device, the status indicator providing the user identity, the time of the duration of unavailability, and an indication of the conflict with the duration of unavailability. 	However, Mese discloses determining a delivery mechanism, from a plurality of delivery mechanism, to deliver the status indicator based at least in part on one or more of activity data and contextual data (Mese, see [0047], different ways for users to use communication protocols that indicate user availability, such as short message server (“SMS”), instant message (“IM”), email, and/or the like); and 	 in response to determining if the time the input data is analyzed is within the threshold period from the time of the duration of unavailability and if the time of the detected event is within the duration of unavailability, using the delivery mechanism to cause a display of the status indicator on a user interface rendered on a display device, the status indicator providing the user identity, the time of the duration of unavailability, and an indication of the conflict with the duration of unavailability (Mese, see [0044-0045], availability status is determined based on device network connection throughout predetermined threshold, indicating reason of unavailability. See [0047], different delivery methods of availability status are being used). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Doss in order to modify the method of automatic scheduling in a shared calendar system from the teachings of Kerr with the method of improving scheduling of meetings with electronic calendars from the teachings of Doss and the method of determining and sharing the communication availability of a device from the teachings of Mese.
 	One of ordinary skill in the art would have been motivated because it would allow to send information about the handling devices to other handling devices regarding availability status (Mese – 0047).
 	As to claim 14, Kerr in view of Doss and Mese discloses everything disclosed in claim 9. Mese further discloses further comprising: wherein the delivery mechanism comprises an application or a file, wherein determining the delivery mechanism is based on at least one of a frequency of use, a time of use, a level of relevancy between the delivery mechanism and a topic identified by activity data associated with the user, wherein the status indicator is displayed within the user interface displaying the application or the user interface displaying the file (Mese, see [0049], the message generated includes availability status, wherein the message module includes a time frame in the message that describes when the information handling device become available or unavailable. See [0046], determine the availability status associated with the information handling device based on contextual information, such as a calendar application, a task application, an email application, etc.).   
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (U.S. Publication 2019/0259004), hereinafter “Kerr” in view of Doss et al. (U.S. Publication 2008/0228547), hereinafter “Doss”, Mese et al. (U.S. Publication 2015/0365818), hereinafter ‘Mese’ and Colagrosso et al. (U.S. Publication 2019/0179494), hereinafter “Colagrosso”.
10Vora
 	As to claim 11, Kerr in view of Doss and Mese discloses everything disclosed in claim 9, but is silent to wherein the collaboration level is based on a quantity of data exchanged between the plurality of users, and wherein the collaboration threshold is a predetermined number of documents.   	However, Colagrosso discloses wherein the collaboration level is based on a quantity of data exchanged between the plurality of users, and wherein the collaboration threshold is a predetermined number of documents (Colagrosso, [0070], the collaborator predictor rank the other users identified based on the number of documents shared).     	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Doss, Mese and Colagrosso in order to modify the method of automatic scheduling in a shared calendar system from the teachings of Kerr with the method of improving scheduling of meetings with electronic calendars from the teachings of Doss and the method of determining and sharing the communication availability of a device from the teachings of Mese and the method of predicting one or more collaborators provided by a cloud-based content management platform includes identifying from the teachings of Colagrosso.
 	One of ordinary skill in the art would have been motivated because it would allow determine recency of each collaboration between the user and each of the other users with respect to corresponding documents (Colagrosso – 0069).10Vora  

 	As to claim 12, Kerr in view of Doss and Mese discloses everything disclosed in claim 9, but is silent to wherein the collaboration level is based on a frequency of communication sessions between the plurality of users, and wherein the collaboration threshold is a predetermined frequency of communication sessions.   	However, Colagrosso discloses wherein the collaboration level is based on a frequency of communication sessions between the plurality of users, and wherein the collaboration threshold is a predetermined frequency of communication sessions (Colagrosso, see [0061], the collaboration attributes includes a frequency of collaboration with the user. See [0062], the collaborator predictor can apply weights on the edges by frequency and recency to apply intensity of collaboration by the user and the potential collaborators). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Doss, Mese and Colagrosso in order to modify the method of automatic scheduling in a shared calendar system from the teachings of Kerr with the method of improving scheduling of meetings with electronic calendars from the teachings of Doss and the method of determining and sharing the communication availability of a device from the teachings of Mese and the method of predicting one or more collaborators provided by a cloud-based content management platform includes identifying from the teachings of Colagrosso.
 	One of ordinary skill in the art would have been motivated because it would allow intensity of collaboration by potential collaborators (Colagrosso – 0062).10Vora  

 	As to claim 13, Kerr in view of Doss and Mese discloses everything disclosed in claim 9, but is silent to wherein the collaboration level is based on a number of communication sessions between the plurality of users, and wherein the collaboration threshold is a predetermined number of communication sessions between the plurality of users.   	However, Colagrosso discloses wherein the collaboration level is based on a number of communication sessions between the plurality of users, and wherein the collaboration threshold is a predetermined number of communication sessions between the plurality of users (Colagrosso, see [0061], the collaboration attributes includes a frequency of collaboration with the user. See [0062], the collaborator predictor can apply weights on the edges by frequency and recency to apply intensity of collaboration by the user and the potential collaborators. The Examiner interprets that the frequency of collaboration can indicate how many times there is communication sessions are between the plurality of users).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Doss, Mese and Colagrosso in order to modify the method of automatic scheduling in a shared calendar system from the teachings of Kerr with the method of improving scheduling of meetings with electronic calendars from the teachings of Doss and the method of determining and sharing the communication availability of a device from the teachings of Mese and the method of predicting one or more collaborators provided by a cloud-based content management platform includes identifying from the teachings of Colagrosso.
 	One of ordinary skill in the art would have been motivated because it would allow intensity of collaboration by potential collaborators (Colagrosso – 0062).10Vora   	As to claim 15, Kerr in view of Doss and Mese discloses everything disclosed in claim 9, but is silent to the collaboration level is based on a number of different communication sessions between the plurality of users, and wherein the collaboration threshold is a predetermined number of different communication sessions between the plurality of users.   	However, Colagrosso discloses the collaboration level is based on a number of different communication sessions between the plurality of users, and wherein the collaboration threshold is a predetermined number of different communication sessions between the plurality of users (Colagrosso, see [0061], the collaboration attributes includes a frequency of collaboration with the user. See [0062], the collaborator predictor can apply weights on the edges by frequency and recency to apply intensity of collaboration by the user and the potential collaborators. The Examiner interprets that the frequency of collaboration can indicate how many times there is communication sessions are between the plurality of users, wherein not all collaborations are the same. See fig. 2 and [0036], wherein collaborations can have multiple shared documents that are not the same and will be discussed during collaboration, wherein those shared documents contain a short description of the pending action).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Doss, Mese and Colagrosso in order to modify the method of automatic scheduling in a shared calendar system from the teachings of Kerr with the method of improving scheduling of meetings with electronic calendars from the teachings of Doss and the method of determining and sharing the communication availability of a device from the teachings of Mese and the method of predicting one or more collaborators provided by a cloud-based content management platform includes identifying from the teachings of Colagrosso.
 	One of ordinary skill in the art would have been motivated because it would allow intensity of collaboration by potential collaborators (Colagrosso – 0062).10Vora  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Doss et al. (U.S. Publication 2008/0228547), hereinafter “Doss” in view of Mese et al. (U.S. Publication 2015/0365818), hereinafter ‘Mese’ and Queva et al. (U.S. Publication 2019/0312829), hereinafter “Queva”.

 	As to claim 23, Doss in view of Mese discloses everything disclosed in claim 1, but is silent to further comprising filtering the status indicator from being displayed in response to determining that the current time is not within the threshold period from the time of the duration of unavailability.   	However, Queva discloses filtering the status indicator from being displayed in response to determining that the current time is not within the threshold period from the time of the duration of unavailability (Queva, see [0038], analyze messages communicated by the user in order to identify information that can be useful for determining the user's current collaboration status of user. See [0082], parameters or data used for the determination of collaboration status may be associated with respective weightings and/or threshold values. See [0096], the person may start to become overworked, and this may be inferred from a trend in a collaboration status movement to a particular value (e.g., unavailable)).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doss in view of Mese and Queva in order to further modify the method for performing intelligent free-time searches from the teachings of Doss with the method of determining and sharing the communication availability of a device from the teachings of Mese and the method of provided for determining a collaboration status of a user of an electronic messaging system based on user data from the teachings of Queva.
 One of ordinary skill in the art would have been motivated because it would allow to control the user status notifications of an electronic messaging system based on a determined collaboration status of the user (Queva – 0001). 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Doss et al. (U.S. Publication 2008/0228547), hereinafter “Doss” in view of Mese et al. (U.S. Publication 2015/0365818), hereinafter ‘Mese’ and Vora et al. (U.S. Patent No. 10,791,216), hereinafter “Vora”.

 	As to claim 26, Doss in view of Mese discloses everything disclosed in claim 1, but is silent to wherein determining the delivery mechanism, comprises:  	generating a plurality of scores from factors that indicate levels of interaction by the user with the plurality of the delivery mechanisms, wherein the factors include a frequency of use with each of the delivery mechanisms, a time of use with each of the delivery mechanisms, and a level of relevancy between each of the delivery mechanisms and a topic identified by activity data associated with the user;  	generating accumulative scores from the plurality of scores for each of the plurality of the delivery mechanisms; and  	selecting the delivery mechanism based on the accumulative score. 	However, Vora discloses generating a plurality of scores from factors that indicate levels of interaction by the user with the plurality of the delivery mechanisms, wherein the factors include a frequency of use with each of the delivery mechanisms, a time of use with each of the delivery mechanisms, and a level of relevancy between each of the delivery mechanisms and a topic identified by activity data associated with the user (Vora, see col. 20 lines 1-67 to col. 21 lines 1-11, receiving subsequent incoming communications being sent to another user, wherein the most frequent means of communications is used);  	generating accumulative scores from the plurality of scores for each of the plurality of the delivery mechanisms (Vora, see col. 13 lines 25-45, based on quantity and/or relative importance of the activated nodes, natural language processor selects one of the actionable intents as the task that the user intended the digital assistant to perform. See col. 19 lines 53-67 to col. 20 lines 1-67, wherein the actionable intent can be a response that uses different delivery mechanism); and  	selecting the delivery mechanism based on the accumulative score (Vora, see col. 20 lines 1-67, different delivery mechanism can be selected by the user based on actionable intent which is given relative importance). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doss in view of Mese and Vora in order to further modify the method for performing intelligent free-time searches from the teachings of Doss with the method of determining and sharing the communication availability of a device from the teachings of Mese and the method of responding to incoming communications from the teachings of Vora.
 	One of ordinary skill in the art would have been motivated because it would allow to provide response of an incoming communication from one or more specified senders based on specified action (Vora – col. 1 lines 47-51).
 					     Conclusion                                                                                                  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443